This is an appeal from an order entered in the court of chancery confirming a foreclosure sale and refusing to set the same aside. No fraud appears. The issue of mistake or misapprehension was raised. However, the findings of the vice-chancellor are supported by the proofs. The property was sold to the complainant for $100. The record does not indicate that the property would have brought more, or that the owners of the equity were able to purchase the same. The court of chancery could, in the exercise of a sound discretion, have entered the order appealed from. By so deciding, we are not to be understood as approving one hundred dollar sales of properties for a large debt.
This court, however, assuming it can review a discretionary *Page 46 
order, will not do so for the mere purpose of substituting its discretion for that of the court of chancery. So far as anything appears in the state of the case the proceedings upon confirmation of this sale were in conformity with the usual practice and proceedings in the court of chancery.
The order appealed from is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None.